          Case 4:20-cv-05640-YGR Document 511 Filed 04/28/21 Page 1 of 5


 1   Paul J. Riehle (SBN 115199)
     paul.riehle@faegredrinker.com
 2   FAEGRE DRINKER BIDDLE &
     REATH LLP
 3
     Four Embarcadero Center
 4   San Francisco, California 94111
     Telephone: (415) 591-7500
 5   Facsimile: (415) 591-7510
 6   Christine A. Varney (pro hac vice)
     cvarney@cravath.com
 7   Katherine B. Forrest (pro hac vice)
 8   kforrest@cravath.com
     Gary A. Bornstein (pro hac vice)
 9   gbornstein@cravath.com
     Yonatan Even (pro hac vice)
10   yeven@cravath.com
     Lauren A. Moskowitz (pro hac vice)
11
     lmoskowitz@cravath.com
12   M. Brent Byars (pro hac vice)
     mbyars@cravath.com
13   CRAVATH, SWAINE & MOORE LLP
     825 Eighth Avenue
14   New York, New York 10019
     Telephone: (212) 474-1000
15
     Facsimile: (212) 474-3700
16
     Attorneys for Plaintiff and Counter-
17   Defendant Epic Games, Inc.

18
                                   UNITED STATES DISTRICT COURT
19
                                NORTHERN DISTRICT OF CALIFORNIA
20
                                            OAKLAND DIVISION
21
     EPIC GAMES, INC.,                                      CASE NO. 4:20-cv-05640-YGR-TSH
22
                     Plaintiff and Counter-Defendant,       PLAINTIFF AND COUNTER-
23                                                          DEFENDANT EPIC GAMES, INC.’S
                           v.
                                                            RESPONSE TO DECLARATIONS OF
24
     APPLE INC.,                                            PHILLIP W. SCHILLER AND SEAN
25                                                          CAMERON IN SUPPORT OF APPLE’S
                      Defendant and Counterclaimant.        OPPOSITION TO EPIC’S MOTION TO
26                                                          COMPEL PRODUCTION OF
                                                            DOCUMENTS
27

28                                                          Judge: Hon. Thomas S. Hixson


      EPIC’S RESPONSE TO SCHILLER AND                   1            Case No. 4:20-cv-05640-YGR-TSH
      CAMERON DECLARATIONS
           Case 4:20-cv-05640-YGR Document 511 Filed 04/28/21 Page 2 of 5


 1          Pursuant to the Court’s Discovery Order (ECF No. 496) concerning the Joint Discovery Letter

 2   Brief Regarding Apple’s Clawback of Documents (ECF No. 493), Plaintiff and Counter-Defendant

 3   Epic Games, Inc. (“Epic”) submits this response to the Declarations of Phillip W. Schiller (ECF

 4   No. 501) and Sean Cameron (ECF No. 499) in Support of Apple’s Opposition to Epic’s Motion to

 5   Compel Production of Documents. For the reasons stated below, Apple Inc.’s (“Apple”) claims of

 6   privilege over the documents at issue should be denied, Apple’s declarations notwithstanding.

 7          The Declarations Do Not Establish Inadvertence or Reasonable Steps to Rectify the

 8   Alleged Errors.

 9          The declarations of Mr. Schiller and Mr. Cameron do not touch upon or even mention, let alone

10   establish, the process failures Apple claims have caused it to repeatedly identify the documents at issue
11   as non-privileged, and to repeatedly fail to remedy its alleged errors. As such, the declarations do
12   nothing to support Apple’s claim that its production of the documents was inadvertent or that Apple has
13   taken reasonable steps to rectify its alleged errors. Absent any evidence to support Apple’s claim of
14   inadvertence, Apple has not met its burden to establish non-waiver under Federal Rule of
15   Evidence 502(b). See In re Qualcomm Litig., 2018 WL 6617294, at *4 (S.D. Cal. Dec. 18, 2018).
16          Mr. Schiller’s Declaration Does Not Establish the Privileged Nature of the Two Emails.
17          APL-EG_09689923. Mr. Schiller does not contest that he sent the earliest-in-time email to
18   Carson Oliver, Director of Business Management of the App Store; that the only two people who write
19   any emails in the course of this 16-page email string are Mr. Schiller and Mr. Oliver; that no lawyer is

20   mentioned in any of the emails; that the emails make no explicit request for legal advice; and that the

21   emails do not contain legal advice.

22          Mr. Schiller nonetheless asserts that he also sent the email chain to Apple in-house lawyer

23   Douglas Vetter so that he could provide legal advice regarding legal risks, including risks related to

24   competition, data privacy, false advertising, fraud, and money laundering. (Schiller Decl. ¶¶ 4, 6.)

25   Even if that were true, it is undisputed that Mr. Schiller sent the earliest-in-time email to Mr. Oliver so

26   that he could provide business advice, which he did, and that ensuing emails continued with business

27   discussions. Mr. Schiller’s earliest-in-time email does not ask, either expressly or implicitly, for legal

28   advice on any of these issues; it was plainly intended to, and did, kick off a discussion about the


      EPIC’S RESPONSE TO SCHILLER AND                     2              Case No. 4:20-cv-05640-YGR-TSH
      CAMERON DECLARATIONS
           Case 4:20-cv-05640-YGR Document 511 Filed 04/28/21 Page 3 of 5


 1   financial impact of the Small Business Program—a fact that Mr. Schiller does not dispute. That

 2   discussion is with Mr. Oliver. Under these circumstances, the email at most served to solicit both

 3   business and legal advice, but Mr. Schiller does not claim, and nothing about the email itself

 4   demonstrates—as Apple must—that “the primary or predominate purpose of the communication is to

 5   seek legal advice or assistance”. TCL Commc’n Tech. Holdings, Ltd. v. Telefonaktiebolaget LM

 6   Ericsson, 2016 WL 6922075, at *2 (C.D. Cal. May 26, 2016); United States v. ChevronTexaco Corp.,

 7   241 F. Supp. 2d 1065, 1076 (N.D. Cal. 2002) (“In order to show that a communication relates to legal

 8   advice, the proponent of the privilege must demonstrate that the ‘primary purpose’ of the

 9   communication was securing legal advice.”).

10          Mr. Schiller also says that he discussed the substance of the chain with Mr. Vetter, and received

11   legal advice from him on these topics, during contemporaneous meetings and telephone conversations.

12   (Schiller Decl. ¶ 6.) Discussions between Mr. Schiller and Mr. Vetter during meetings and telephone

13   conversations may or may not be privileged—but they are not before the Court. The email string is not

14   privileged, the fact that Mr. Schiller and Mr. Vetter discussed the string does not transform it into a

15   privileged exchange, and Apple has not met its burden.

16          APL-EG_09690033. Mr. Schiller makes essentially the same points about this email string,

17   and Apple’s privilege assertion should be rejected for the same reasons. Mr. Schiller admits that Luca

18   Maestri (Apple’s CFO) sent the earliest-in-time email to both Mr. Schiller and to Apple in-house

19   lawyer Kate Adams, and does not dispute that the only two people who write any emails in the course

20   of this 8-page email string are Mr. Schiller and Mr. Maestri. There is no indication in the earliest-in-

21   time email that Mr. Maestri sought legal, rather than business, advice or information. Apple has not

22   submitted a declaration from Mr. Maestri, the sender of that email. And Mr. Schiller’s response emails

23   indicate that the emails constitute a business, rather than legal, discussion.

24          Mr. Schiller says that Ms. Adams was included on the email chain so that she could provide

25   legal advice regarding the same legal risks he described in connection with Mr. Vetter’s involvement.

26   (Schiller Decl. ¶ 5.) But the sender of the earliest-in-time email was Mr. Maestri, not Mr. Schiller.

27   Mr. Schiller is not qualified to testify as to why Mr. Maestri included Ms. Adams on his email. In any

28   event, Mr. Schiller was included on the email chain so that he could provide business advice, which he


      EPIC’S RESPONSE TO SCHILLER AND                      3             Case No. 4:20-cv-05640-YGR-TSH
      CAMERON DECLARATIONS
           Case 4:20-cv-05640-YGR Document 511 Filed 04/28/21 Page 4 of 5


 1   did. Again, at best, this chain involves a request for legal advice that is buried in extensive business

 2   discussion, and Apple has provided no evidence to suggest any request for legal advice was the

 3   “primary purpose” of the communications. See TCL, 2016 WL 6922075, at *2; ChevronTexaco,

 4   241 F. Supp. 2d at 1076.

 5          Mr. Schiller also asserts that he discussed the substance of the chain with Ms. Adams, and

 6   received legal advice from her on these topics during contemporaneous meetings and telephone

 7   conversations. (Schiller Decl. ¶ 5.) This argument should be rejected for the same reasons as

 8   described above.

 9          Mr. Cameron’s Declaration Does Not Establish the Privileged Nature of the Presentation.

10          APPSTORE_10170219. Apple in-house lawyer Sean Cameron asserts that he “reviewed and
11   revised” this presentation regarding the Program, and that it “reflects legal advice” provided by him
12   and another Apple in-house lawyer, Jason Cody. (Cameron Decl. ¶ 6.)
13          But Mr. Cameron does not say that production of the presentation would reveal any of their
14   advice—because it would not. The presentation is a business presentation, not a legal presentation, and
15   any specific revisions by Mr. Cameron or Mr. Cody are not revealed. There is no mention of either
16   lawyer on the document. Mr. Cameron has not explained specifically how the document, in its entirety,
17   “reflects” legal advice. Nor can Apple establish production would disclose any legal advice.
18          The draft presentation and Mr. Cameron’s declaration are much like the presentation and
19   declaration at issue in Hynix Semiconductor Inc. v. Rambus Inc., 2008 WL 350641 (N.D. Cal. Feb. 2,

20   2008), which Epic cited in the joint letter brief. Rambus submitted a declaration from the business

21   executive, Mr. Karp, who presented the presentation stating that it “reflects legal advice I received from

22   [counsel] Mr. Steinberg related to patent prosecution and infringement analysis”. Id. at *2. The court

23   noted that it “cannot distinguish what portion, if any, of the presentation reflects Mr. Steinberg’s legal

24   advice, as opposed to Mr. Karp’s business strategy”. Id.at *3. The court emphasized: “Furthermore,

25   the content appears not to be ‘legal advice,’ but instead a discussion of a business plan and strategy that

26   Mr. Karp was recommending which may have taken into account advice from Mr. Steinberg as to

27   Rambus’s legal positions. However, the document does not reveal any confidential communications

28   between Mr. Karp and Mr. Steinberg.” Id. The court rejected the claim of privilege: “As discussed, it


      EPIC’S RESPONSE TO SCHILLER AND                     4             Case No. 4:20-cv-05640-YGR-TSH
      CAMERON DECLARATIONS
           Case 4:20-cv-05640-YGR Document 511 Filed 04/28/21 Page 5 of 5


 1   is Rambus’s burden to demonstrate that the attorney-client privilege applies. A vague declaration that

 2   states only that the document ‘reflects’ an attorney’s advice is insufficient to demonstrate that the

 3   document should be found privileged.” Id. The Court should reject Mr. Cameron’s “vague

 4   declaration” for the same reasons.

 5

 6   DATED: April 28, 2021                         By      /s/ Yonatan Even

 7
                                                   FAEGRE DRINKER BIDDLE & REATH LLP
 8                                                 Paul J. Riehle (SBN 115199)
                                                   paul.riehle@faegredrinker.com
 9
                                                   Four Embarcadero Center
10                                                 San Francisco, California 94111
                                                   Telephone: (415) 591-7500
11                                                 Facsimile: (415) 591-7510
12                                                 CRAVATH, SWAINE & MOORE LLP
                                                   Christine A. Varney (pro hac vice)
13
                                                   cvarney@cravath.com
14                                                 Katherine B. Forrest (pro hac vice)
                                                   kforrest@cravath.com
15                                                 Gary A. Bornstein (pro hac vice)
                                                   gbornstein@cravath.com
16                                                 Yonatan Even (pro hac vice)
17                                                 yeven@cravath.com
                                                   Lauren A. Moskowitz (pro hac vice)
18                                                 lmoskowitz@cravath.com
                                                   M. Brent Byars (pro hac vice)
19                                                 mbyars@cravath.com
20                                                 825 Eighth Avenue
21                                                 New York, New York 10019
                                                   Telephone: (212) 474-1000
22                                                 Facsimile: (212) 474-3700

23                                                 Attorneys for Plaintiff and Counter-Defendant Epic
                                                   Games, Inc.
24

25

26

27

28


      EPIC’S RESPONSE TO SCHILLER AND                     5             Case No. 4:20-cv-05640-YGR-TSH
      CAMERON DECLARATIONS
